         Case 1:21-mj-00539-RMM Document 10 Filed 08/17/21 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                       §
                                               §
V.                                             §       CASE NO. 21-MJ-539 (RMM)
                                               §
THOMAS JOHN BALLARD                            §


                      OPPOSITION TO GOVERNMENT’S MOTION
                    FOR REVIEW AND APPEAL OF RELEASE ORDER


       Pursuant to 18 U.S.C. 3145(b), Mr. Thomas Ballard, by and through counsel, respectfully

files this Opposition to the Government’s Motion for Review and Appeal of Release Order. On

August 13, 2021, Magistrate Judge Hal Ray heard and denied the government’s request to hold

Mr. Ballard in pretrial custody, and instead ordered Mr. Ballard be released on pretrial conditions.

The government has appealed that decision.

       Mr. Ballard is charged by a multi-count complaint for events that allegedly occurred on

January 6, 2021 at the Capitol building in Washington D.C. It is undisputed that in the thirty-six

years of his life, Mr. Ballard has never been convicted, charged or arrested for any violent crime

until the arrest for the instant offense. This fact, in combination with Mr. Ballard’s history and

characteristics indicates that Mr. Ballard does not present a serious risk of flight or a danger to the

community. Mr. Ballard has significant ties to the Fort Worth-area, where he would be closely

monitored under pretrial conditions. He lacks a passport and the financial means to flee, but has

the modest means to transport himself to Washington D.C. as needed for court appearances. While

Mr. Ballard does not have any personal connections to the District of Columbia, he does have a

significant tie – his pending federal criminal case. Mr. Ballard has one felony conviction that is

over ten years old; for which he successfully completed probation. For these and other reasons as
         Case 1:21-mj-00539-RMM Document 10 Filed 08/17/21 Page 2 of 4




explained below, the Court should deny the government’s request and affirm the decision of the

Magistrate Judge.

                                         Legal Standard

       The Bail Reform Act requires courts to release defendants who are pending trial on

personal recognizance or on an unsecured appearance bond “unless the judicial officer determines

that such release will not reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community.” 18 U.S.C. § 3142(b). When personal

recognizance or an unsecured appearance bond are not sufficient, the court must consider imposing

an alternative condition, or combination of conditions, that will assure the defendant’s appearance

in court and the safety of the community. See 18 U.S.C. § 3142(c). 1 Examples of alternative

conditions courts may consider imposing include GPS monitoring, travel restrictions, stay away

orders, a specified curfew, or a condition that the defendant refrain from associating from specific

individuals. See 18 U.S.C. § 3142(c)(1)(B). Only in “rare circumstances should release be denied,”

and any “doubts regarding the propriety of release should be resolved in the defendant’s favor.”

United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991) (emphasis added).

                                            Argument

       The events that occurred on January 6, 2021 at the Capitol grounds were unlike anything

this country has seen in recent history, and the allegations against Mr. Ballard are of the utmost

serious nature. However, in the context of the factors listed in the Bail Reform Act, there exists a

combination of conditions that reasonably assure Mr. Ballard’s appearance in court, and ensure


1
  When imposing an alternative condition, or combination of conditions, the court must select the
“least restrictive” condition(s). See 18 U.S.C. § 3142(c)(1)(B).


                                                 2
         Case 1:21-mj-00539-RMM Document 10 Filed 08/17/21 Page 3 of 4




the safety of others and the community. The Government argues that Mr. Ballard cannot obey

conditions of release because a “lack of regard for laws.” Gov’t’s Motion, at 13. However, the

Government makes that assertion in their motion without a supporting evidentiary basis.

       In their motion, the Government asserts that Mr. Ballard’s possession of a gas mask

demonstrations advanced planning. The possession of a gas mask is not unlawful, and it is not a

weapon. A gas mask is a defense against a weapon – one that is increasingly being used against

citizens in even the most peaceful demonstrations of various political persuasions. The

Government also asserts that Mr. Ballard brought a police baton with him to the event, in another

demonstration of a planned attack. The Government has not presented any evidence that Mr.

Ballard possessed a police baton before or after he is briefly filmed. There is evidence that several

pieces of police equipment are used by multiple individuals at the same time as Mr. Ballard appears

on camera. The Government also presents a screenshot of a single text message, as support to their

argument that Mr. Ballard will ignore the conditions of pretrial release. The screenshot is presented

to the Court without any context – it unknown who sent the message, who received the message,

or if Mr. Ballard was even a participant in the original conversation.

       Mr. Ballard works third-shift as a maintenance person at a food distribution center. In his

spare time, he works on a small side business of motorcycle tire repair. He is not primarily self-

employed. Mr. Ballard does not have a passport, any ties to a foreign country, or the financial

ability to flee. See Pretrial Services Report.

       The Court should reject any argument by the government that Mr. Ballard should be held

because “of the danger he poses and his lack of regard for laws and authority,” due to his criminal

history. Gov’t Mot. at 13. To the extent the government relies on Mr. Ballard’s prior criminal


                                                 3
         Case 1:21-mj-00539-RMM Document 10 Filed 08/17/21 Page 4 of 4




history, it is significant that Mr. Ballard successfully completed probation for his two sole prior

convictions, which further indicates that he is amenable to community supervision. Additionally,

Mr. Ballard has had no arrests or convictions for violent behavior prior to the instant offense. See

Pretrial Services Report. In any event, a “defendant’s prior criminal record is . . . per se insufficient

to maintain a finding of dangerousness.” United States v. Cruz, 363 F. Supp. 2d. 40, 46 (D.P.R.

2005). Any concerns about danger, unrelated to the offense charged, cannot be used as grounds to

detain a defendant. See United States v. Ploof, 851 F.2d 7 (1st Cir. 1988).

        WHEREFORE, for these reasons and any such reasons that may be presented at a hearing

on this matter, Mr. Ballard respectfully requests that the Court should deny the government’s

request and affirm the decision of the Magistrate Judge.



                                                        Respectfully submitted,

                                                        JASON D. HAWKINS
                                                        Federal Public Defender
                                                        Northern District of Texas

                                                        /s/ Andrea G. Aldana
                                                        ANDREA G. ALDANA
                                                        Assistant Federal Public Defender
                                                        Texas State Bar No.: 24111086
                                                        819 Taylor St., Room 9A10
                                                        Fort Worth, TX 76102
                                                        Phone: 817.978.2753
                                                        Email: andrea_aldana@fd.org




                                                   4
